United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.Q., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1124
Issued: October 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2012 appellant filed a timely appeal of a February 8, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying further merit review. As over 180
days elapsed from the most recent merit decision of November 4, 2010 to the filing of this appeal
the Board lacks jurisdiction to review the merits of appellant’s case pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 6, 2003 appellant, then a 50-year-old clerk, filed a traumatic injury claim
alleging that she injured her left arm, shoulder and elbow pushing a hand truck in heavy snow in
1

5 U.S.C. § 8101 et seq.

the performance of duty. OWCP accepted her claim for left lateral epicondylitis, left elbow
strain and left shoulder strain. On October 17, 2003 appellant filed an occupational disease
claim alleging cervical radiculitis due to her work duties of sorting mail with her right hand.
OWCP accepted her claim for cervical radiculopathy on April 23, 2004. Appellant underwent
left lateral epicondylar and radial tunnel surgical release on May 24, 2004. On December 10,
2004 she underwent an anterior discectomy with decompression at C5-6 due to a herniated disc
at C5-6.
Appellant filed an occupational disease claim on May 10, 2007 alleging that she
developed permanent spinal cord and nerve damage, multilevel discogenic disease and lateral
epicondylitis. On June 1, 2007 OWCP accepted her claim for lateral epicondylitis and radial
styloid tenosynovitis on the left.2 Appellant stopped work on February 18, 2006 and retired
under a disability retirement effective July 29, 2006.
Appellant filed a claim for a schedule award on December 25, 2007. In a report dated
December 11, 2007, Dr. Sophia Grias, a Board-certified physiatrist, opined that appellant had
reached maximum medical improvement on December 31, 2005.
In a report dated September 27, 2007, Dr. George Metropoulos, Board-certified in
occupational medicine, opined that appellant had 25 percent whole person impairment. In a
report dated March 12, 2008, he opined that she had 20 percent impairment of her left upper
extremity due to cervical disc herniation, radiculopathy and fusion at C5-6 as well as lateral
epicondylitis, radial nerve entrapment and carpal tunnel syndrome under the fifth edition of the
A.M.A., Guides.
OWCP referred appellant for a second opinion evaluation. By report dated April 8, 2008,
Dr. B.S. Bohra, a Board-certified orthopedic surgeon, opined that appellant had no orthopedic
impairment or residuals of her accepted conditions.
OWCP determined that there was a conflict of medical opinion evidence between
Dr. Metropoulos and Dr. Bohra. It referred appellant for an impartial medical examination to
Dr. Emmanuel Obianwu, a Board-certified orthopedic surgeon.
On August 22, 2008
Dr. Obianwu opined that appellant no longer exhibited radial tunnel syndrome, chronic lateral
epicondylitis or a left shoulder problem. He found that appellant continued to exhibit cervical
radiculopathy due to cervical spondylosis. On October 3, 2008 Dr. Obianwu noted that the only
work-related condition which remained was cervical radiculopathy with cervical pathology into
the left upper extremities. He noted that appellant’s electromyography (EMG) in 2005 was
negative for cervical radiculopathy. Dr. Obianwu rated appellant’s permanent impairment of the
spine as a whole person and then converted the whole person impairment to a left upper
extremity impairment of 14 percent. In a note dated December 10, 2008, he stated that there
2

Appellant filed a recurrence of disability on February 21, 2006 alleging disability beginning February 15, 2006.
OWCP denied this claim initially on March 24, 2006. Appellant repeatedly requested reconsideration and OWCP
continued to deny the claim. She appealed these decisions denying her claim to the Board. By order dated
March 21, 2008, the Board dismissed this appeal noting that OWCP accepted her occupational disease claim and
that appellant was no longer adversely affected by the January 3 and May 29, 2007 decisions appealed. Docket
No. 07-2292 (issued March 21, 2008).

2

were no clinical findings to substantiate cervical radiculopathy. An OWCP medical adviser
reviewed the medical evidence on December 21, 2008 and opined that, as Dr. Obianwu based his
impairment rating solely on the cervical spine, there was no medical evidence establishing
impairment to a scheduled member entitling appellant to a schedule award.
By decision dated January 26, 2009, OWCP denied appellant’s claim for a schedule
award on the grounds that she had not submitted medical evidence establishing an impairment to
a scheduled member. Appellant requested an oral hearing before an OWCP hearing
representative on February 17, 2009 and withdrew this request on June 10, 2009.
Appellant requested reconsideration of the January 26, 2009 decision
January 25, 2010. She submitted a report from Dr. Metropoulos dated January 22, 2010.

on

OWCP referred appellant for a second opinion evaluation of Dr. Michael J. Geoghegan, a
Board-certified orthopedic surgeon. In a report dated September 14, 2010, Dr. Geoghegan found
that appellant had reached maximum medical improvement and opined that her epicondylitis had
resolved. Appellant continued to experience residuals of her cervical spine injury including loss
of range of motion in her spine. Dr. Georghegan found that she had no motor or sensory deficit
in either upper extremity. He concluded that appellant had no impairment of a scheduled
member under the sixth edition of the A.M.A., Guides.
By decision dated November 4, 2010, OWCP denied modification of the January 26,
2009 schedule award decision finding that Dr. Metropoulos’ January 22, 2010 report was not
sufficient to establish four percent impairment of the left upper extremity.
Appellant requested reconsideration on November 2, 2011 alleging that new medical
evidence showed clinical objective findings and requested that the medical evidence be evaluated
under the fifth edition of the A.M.A., Guides. She submitted a note dated December 21, 2005,
finding that she had reached maximum medical improvement and a May 10, 2005 magnetic
resonance imaging (MRI) scan. On April 12, 2011 Dr. Henry Tong, a Board-certified
physiatrist, recommended additional facet joint injections. Appellant underwent facet joint
injection on April 29, 2011. In a report dated August 25, 2011, Dr. Tong found that appellant
did not require additional injections.
Dr. Vijay Samuel, a Board-certified neurologist, completed a report on October 20, 2011
diagnosing cervical radiculopathy with C5-6 weakness and left arm pain and paresthesias.
Appellant underwent an EMG report on October 25, 2011 by Dr. Samuel which was abnormal in
the left upper extremity and provided electrodiagnostic evidence of a moderate C5-6
radiculopathy in the left upper extremity with some denervation changes. She submitted a
cervical MRI scan dated August 25, 2011.
By decision dated February 8, 2012, OWCP declined to reopen appellant’s case for
review of the merits. It found that she had not submitted any relevant or pertinent new evidence
or argument in support of her claim for a schedule award.

3

LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.4 Section
10.608 of OWCP’s regulations provide that, when a request for reconsideration is timely, but
does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.5
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.
ANALYSIS
Appellant requested reconsideration on November 2, 2011 and submitted medical
evidence and argument that the November 4, 2010 merit decision was incorrect. As noted, the
Board does not have jurisdiction over the November 4, 2010 OWCP decision. The issue is
whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(2) submit OWCP reopen
her case for a merits. In the November 2, 2011 request for reconsideration, appellant did not
identify or show that OWCP erroneously applied or interpreted a specific point of law. She did
not advance a new and relevant legal argument. Appellant requested that OWCP review her
claim under the fifth edition of the A.M.A., Guides. This argument does not warrant
consideration of the merits of her claim as it is well established that the sixth edition of the
A.M.A., Guides is applicable to impairment ratings calculated after May 1, 2009.6
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but appellant did not met this requirement of 20 C.F.R. § 10.606(b)(2) as she submitted
medical evidence which is was not relevant to the issue of her permanent impairment. Appellant
submitted several medical reports addressing her current conditions and treatments, but did not
provide a medical report which addressed permanent impairment in accordance with the A.M.A.,
Guides. As she did not submit medical evidence addressing the central issue in her claim,
whether she had a ratable permanent impairment to a scheduled member, she has not submitted
3

5 U.S.C. §§ 8101-8193, 8128(a).

4

20 C.F.R. § 10.606.

5

Id. at § 10.608.

6

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).

4

relevant new medical evidence requiring OWCP to reopen her claim for consideration of the
merits.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). Thus, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.
CONCLUSION
The Board finds that as appellant has not erroneously applied or interpreted a point of
law, advanced a legal argument not previously considered or submitted pertinent new and
relevant not previously considered, OWCP properly declined to reopen her claim for
consideration of the merits on February 8, 2012.
ORDER
IT IS HEREBY ORDERED THAT the February 8, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

